 HOLLYWOOD MEDICAL CENTER -307Hollywood Presbyterian Medical CenterandHospi-taland Service Employees Union,Local .399,Service Employees'International Union, AFL-CIO, CLC,Petitioner.Case 31-RC-571129 April 1985DECISION AND ORDER DIRECTINGHEARINGBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe National Labor Relations Board has consid-ered the objections to an election held 18 October1984,' and the Regional 'Director's report recom-mending dispositions of them. The election wasconducted in separate units of professional andnonprofessional employees pursuant to a StipulatedElectionAgreement. The tally of-ballots in thenonprofessional unitA shows 418 for and 257against Petitioner with 4 void ballots and 26 chal-lenged ballots, a . number insufficient to affect theresults.The tally of ballots in the professional unitB shows 183 for and 210 against inclusion in..asingle unit with nonprofessional employees with 2void ballots and 21 challenged ballots, a number in-sufficient to affect the results. The tally-of ballotsin the professional unit B further shows 214 for thePetitioner and 178 against, with 4 void ballots and21challenged ballots, a number insufficient toaffect the results. The Employer filed timely objec-tions to the conduct of the election. .On 27 December 1984, the Regional Directorserved on the parties his "Report on Objections,Order Directing Hearing and Notice of Hearing,"recommending that the Employer's Objections 1through 4 be overruled; With respect to the Em-ployer'sObjection 5 he recommended that _it beoverruled to the extent that the election resultsstand, but that a hearing be held for the limitedpurpose of determining whether employees in fivedisputed job classifications, who had voted withoutchallenge in the professional unit, are professionalemployees within the meaning of Section 9(b)(1) ofthe Act. If the hearing officer determined that thefive disputed job classifications were composed ofprofessional employees, he was to recommend tothe Board that certifications of representative issuein units A and B as they appear in the parties' elec-tion stipulation agreement. If the hearing' officerdetermined that any or all disputed classificationswere composed of nonprofessional employees, hewas to recommend to the Board that the classifica-tions be removed from unit B and placed in unit A.and that the Board issue certifications of represent-ative in favor of the Petitioner in the clarified units.The Employer filed timely, exceptions to the Re-gionalDirector's report and the Petitioner filed ananswering brief.The Board has reviewed the Regional Director'sreport in light-of the exceptions and briefs. For thereasons stated -below, the Board reverses the Re-gionalDirector's findings and recommendationswith respect to the Employer's Objection 5; and re-mands, the case to him' for a hearing on the Em-ployer's Objection 2.1.With respect to the Employer's Objection 5,the stipulated units between the parties were com-posed of the following employees:UNIT A: All full-time, regular part-time andper diem nonprofessional employees including,but not limited to, individuals employed in thejob classifications listed onAppendix 2 at-tached. [Omitted from publication.]EXCLUDED: All professional . employees,casualemployees,confidentialemployees,managerial employees, guards and supervisorsas defined in the Act.UNIT B: All full-time, regular part-time andper diem professional employees, including butnot limited to, individuals employed in the jobclassifications listed onAppendix 1 attached.[Omitted from publication.]-EXCLUDED: All nonprofessional employees,casualemployees,confidentialemployees,managerial employees, guards and supervisorsas defined in the Act.The Employer contends that stipulated unit B isan' inappropriate unit because -it contains five jobclassificationsof nonprofessional employees (i.e.,respiratory therapist, respiratory therapist techni-cian, registered respiratory therapist, student respi-ratory therapist, and medical photographer), con-trary to the mandatory provisions of Section9(b)(1) of the Act which prohibit the inclusion' ofprofessional employees in a unit of nonprofessionalemployees absent their vote in favor of such inclu-sion. iThe Employer further contends that a' post-election unit clarification by . the Board by whichany disputed nonprofessional employee in unit.'Bwould-be placed in unit A is an impermissible re-structuring of the stipulated units. The Employerargues, therefore, that the Regional Director's ap-proval of the' parties' election stipulation must berevoked because it does not conform to the facts ofthe case, conflicts with Board policy, and violatesSection 9(b)(1) of the Act.-'Sec 9(b) of the 'Act states that "the Board shall not (1) decide thatif such unit includes both professional em-ployees and employees who are not professional employees,unless a ma-jority of such professional employees vote for inclusion in such unit "275 NLRB No. 47 308DECISIONS OF NATIONAL-LABOR RELATIONS BOARDWe agree with the Regional Director that. theparties' election stipulation appears on its face to bein accord with both established Board, policy andthe Act and that. it -provides for the necessary pro-cedures -to, ensure that the statutory mandate ofSection 9(b)(l).of the Act is obeyed. We, therefore,disagree with his conclusion to hold a hearing as tothe professional status -of the five classificationsnow disputed by the Employer. In his discussionthe Regional Director noted that the Employer, forno apparent reason, chose to raise the, issue regard-ing the disputed nonprofessional employees for thefirsttime through _ its objections, having failedeither to express its concerns to the Regional Di-rector before the election or to avail itself of thechallenge "procedure at the election. Nevertheless,the Regional Director concluded that the best pro-cedure-was to hold a hearing to determine the pro-fessional status - of the five disputed' classificationsand, thereafter, to clarify the stipulated units by re-moving from-1 professional unit B any employeesfound to be nonprofessionals and -placing them in.nonprofessional :unit A.It-is settled Board policy, to accept stipulationsfrom the parties as- to composition of the unit,unless such stipulations are contrary, either to thestatutoryprovisions of the . Act, or establishedBoard policy. 21 iWe find the parties"election stipulation in the in-stant case binding on the parties as, to the place-ment of the five 'disputed classifications. Thus, asfound by the Regional Director, the stipulation onits face: is -neither contrary to Board policy nor vio-lative of :Section 9(b)(1) -of the Act.3 Pursuant tothe statutory mandate of Section 9(b)(1) of the Act,the-'election agreement- safeguarded 'the statutoryrights of professional employees by providing for aSonotoneelection4 in which professional employees-voted on whether they desired to be-included in aunit of nonprofessional employees.While the- Regional Director' relied on.ValleyViewHospital,252Board's .unpublished decision inGelco Courier Serv-ices,Case 21-RD-1842 (Feb. .15, 1984), as support-foroverturning the election stipulation,we findthose'cases inapposite. InValley View,,theRegionalDirector recognized that the unit included regis-2' SCM Corp,270 NLRB No .119 (May 24, 1984),Tribune Co,190NLRB 398 (1971)a In reviewing the five classifications in dispute, we find nothing ontheir face to indicate that they are-nonprofessionalMoreover, there wasno evidence adduced during the investigation that would indicate that theemployees in the five disputed job classifications were nonprofessionalemployees or performed duties different from those implied in their jobclassificationsPrior Aviation Service.220 NLRB 460 (1975),Penn Truck-Painting& Lettering Corp,215 NLRB 843 (1974),Eck Miller Transporta-tionCorp,211 NLRB 251 (1974)4 SonotoneCorp,90 NLRB 1236 (1950)- ,tered nurses,who as professional employees. nor-mally would be entitled under Section 9(b)(1) ofthe Act to vote on a separate ballot as to their wishto be included in a- unit with nonprofessional em-ployees.Nevertheless, in view of the stipulation ofthe parties, the Regional Director found the unit tobe appropriate for the purposes of collective bar-gaining.The Board disagreed. It determined thatregistered nurses had improperly been included-in aunit of nonprofessionals without their.consent, asthe election stipulation, unsupported by any testi-mony, was, on its face, contrary to the statutoryprovisions of Section '9(b)(1)-of the Act.Gelcoisalso unavailing here, for inGelcothe Board did notdeal with the question of whether the Regional Di-rector acted properly in sua sponte overturning theparties'- election stipulation.Rather, it only ad-dressed the issue of whether certain drivers arestatutory guards within the meaning of Section9(b)(1) of the Act.The instant case is most similar toPrior AviationService,supra at footnote 3, wherein the Boardoverruled objections alleging that the parties' elec-tion agreement had improperly included in the unita relative of the employer in violation of Section2(3) of the Act and a supervisor in violation- ofSection 2(11). As in the instant case, neither partyraised the issue of the inclusion of the alleged rela-tive and supervisor either at the preelection confer-ence or at the election by means of the challengedballotprocedure.The Board found that, underthese circumstances,- the objections were impermis-sible postelection challenges. Here, as there, thereare no circumstances which warrant our departurefrom the Board's practice to "honor concessionsmade in the interest of expeditious handling of rep-resentation cases, even though there may be somequestion' about including certain employees in theunit, ,or excluding them from it, were the matterlitigated."5To the contrary, a decision by theBoard to reject the parties' election stipulation andto set the election aside here would conflict with.our policy of encouraging consent election agree-ments, and would, without the showing of a validreason, allow the parties a mechanism for voidingan unwanted election result.6Accordingly, the Employer's Objection 5 isoverruled.2. In Objection 2 the Employer alleges, in sub-stance, that one of the Petitioner's observers en-gaged -in extensive campaigning in the polling areaduring the balloting. According to the Employer,5Pyper Construction Co,177 NLRB 707, 708 (1969),Stanley AviationCorp,6NLRB v A. J. Tower Co,329 U S 324 (1946) HOLLYWOODMEDICAL CENTER309the observer in a consistently loud tone of voice re-peatedly engaged in personal conversations withvoters, made comments such as "she's for us" in re-ferring to, voters, questionedmany voters as totheir identification, told voters that they could notwear antiunion buttons, directed voters as to whichvoting line they should stand in and, in at least oneinstance, yelled at a voter who was at a table theobserver was not assigned to observe. The Em-ployer argues that the observer's behavior was par-.ticularly disruptive because it took place repeatedlywhile employees were within the voting area wait-ing to cast their ballots, and that its cumulativeeffect gave the impression that the observer wasserving a special authoritative function at the elec-tion, thereby suggesting that the Petitioner and notthe Board was conducting the election.The Regional Director found that there was in-sufficient evidence that the observer for the Peti-tioner engaged in - prolonged conversation withvoters and that the questions or statements by theobserverwere for the most part related to herduties as an observer. He concluded that the ob-server's statement to one or two voters that theycould not wear campaign buttons was quickly cor-rected by the Board agent and did not warrant set-ting the election aside. Accordingly, the RegionalDirector recommended that Employer's Objection2 be overruled.Contrary to the Regional Director, we find thatthe evidence revealed during the investigation issufficient to warrant a hearing on the Employer'sObjection 2. Thus, the Employer has presented al-legations of behavior by the Petitioner's observer,which, if proven, may have had the potential fordistracting voters and gaining an. unfair advantagefor the Petitioner in violation of the Board's direc-tives inMilchem, Inc.,170 NLRB 362 (1968). Fur-thermore, the Employer's allegations show that theobserver'sbehaviormay have had the addedimpact of suggesting that it was the Petitioner, andnot the Board conducting the election. Such behav-ior, if proven, might indeed have destroyed the lab-oratory conditions necessary to a free and fair elec-tion.In our view the evidence presented with respectto the Employer's Objection 2 raises substantialand material issues warranting a hearing on wheth-er the alleged conduct occurred and its possibleimpact on the election. Accordingly, we shallorder a hearing on the Employer's Objection 21ORDERIt is ordered that a hearing be held before a, dulydesignated hearing officer for the purpose of re-ceiving evidence to-resolve the issues raised withrespect to the Employer's Objection 2.IT IS FURTHER ORDERED that the hearing officerdesignated for the purpose of conducting the hear-ing shall prepare, issue, and serve on the parties areport containing resolutions of the credibility ofwitnesses, findings of fact, and recommendations tothe Board as to the disposition of the objections:Within 10 days from the date of issuance of thereport, either party may` file- with the Board inWashington, D.C., an original and seven copies ofexceptions to the report. Immediately upon thefiling. of exceptions, the party filing them. shallserve a copy on the other party, and shall file acopy with the Regional Director. If no exceptionsare filed thereto,- the Board will adopt the recom-mendations of the hearing officer.-IT IS FURTHER ORDERED that the above-entitledmatter is referred to the Regional Director forRegion 31 for the purpose of arranging a' hearingand that the Regional Director is authorized toissue notice of the hearing..MEMBER DENNIS, concurring in part and dissent-ing in part.I agree that the parties' stipulation on its face isnot contrary to the Act or Board policy, and there-fore a hearing on Objection 5 is not necessary. I donot agree, however, that Objection 2 raises issueswarranting a hearing, essentially for the reasons theRegional Director stated., '.